DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/292551 (reference application). The claim mapping is as follows: 
Current Application
Application No. 17/292551
Claim 1
Claims 1-3
Claim 2
Claim 4
Claim 3 
Claim 5
Claim 4
Claim 6
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 10


claim 1 of the present application recites the reinforcing part having a support layer with a plurality of through holes, the through holes having a plurality of fillers therein, with the fillers having thermal conductivity higher than the support layer, and the reinforcing part further having first and second heat dissipation layers fixed and bonded to two sides of the support layer, as recited in corresponding claims 1-3 of the copending application. In addition, the limitations in dependent claims 2-10 of the present application parallel those of dependent claims 4-10 of the copending application as mapped out above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
6.	Claim 1 recites the limitation “the support layers” in line 8. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted as “the support layer.”
7.	Claims 2-10 are dependent on claim 1 and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reason as recited above.
 
8.	Claim 2 further recites the support layer having “a plurality of through holes” in line 2. It is unclear if this limitation is meant to refer to the plurality of through holes recited in parent claim 1, or if it is meant in addition to the plurality of through holes in the parent claim. For the purposes of examination, the limitation has been interpreted as referring to the same plurality of through holes.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Pub No CN 203851283 U to Zhang et al. (“Zhang”) in view of Chinese Pub No CN 104553105 A to Wu et al. (“Wu”).
As to claim 1, Zhang discloses a reinforcing part for a speaker diaphragm having an overlapped three-layer structure (see figures 1-2; pg. 4, ¶ 0023 - ¶ 0024 of the English translation), the reinforcing part comprises a support layer as well as a first heat dissipation layer and a second heat dissipation layer that are fixed and bonded on surfaces of two sides of the support layer respectively (see figure 2; pg. 4, ¶ 0024).
Zhang does not disclose wherein the support layer comprises a plurality of through holes penetrating surfaces of two sides thereof, and the reinforcing part further comprises a plurality of fillers, each located within one of the through holes and configured for heat conduction, the plurality of fillers having thermal conductivity higher than that of the support layers.  
Wu discloses a similar conductive multilayer structure that includes a polymer based inner plate 1 and two outer layers 3 of conductive material on both sides of the inner plate (see figure 3; pgs. 13-14, ¶ 0088 - ¶ 0091 of the English translation), the inner plate having through holes that are filled with filling material 2, the filling material being thermally conductive and having higher conductivity than the inner polymer plate (see figure 3; pg. 2, ¶ 0006; pg. 3, ¶ 0009; pgs. 13-14, ¶ 0089 - ¶ 0090).
Zhang and Wu are analogous art because they are both directed to thermally conductive multilayer structures.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the thermally conductive multilayer structure as taught by Wu in the three-layer reinforcing part as taught by Zhang. The motivation would have been to provide a structure with increased and adjustable thermal conductivity via the use of filling material, which provides a three-dimensional thermal conduction path with the outer layers (Wu pg. 12, ¶ 0078 - ¶ 0080).
As to claim 2, Zhang in view of Wu further discloses wherein the support layer comprises a plurality of through holes penetrating through the surfaces of the two sides thereof, and the plurality of through holes are evenly distributed on the support layer (Wu figures 1-3).  
As to claim 3, Zhang in view of Wu further discloses wherein the through holes are located in an area covered by the first heat dissipation layer and the second heat dissipation layer, and end faces of both sides of each of the plurality of fillers are fitted and fixed to surfaces of the first heat dissipation layer and the second heat dissipation layer respectively (Wu figures 1-3).  
As to claim 4, Zhang in view of Wu further discloses wherein the plurality of the fillers have sidewall surfaces, wherein each of the sidewall surfaces are either fitted to or provided with a gap between an inner wall of a corresponding through hole (Wu figures 1-3; pg. 4, ¶ 0019 - ¶ 0020).
As to claim 5, Zhang in view of Wu further discloses wherein the plurality of fillers are fixed to inner walls of the through holes by adhering or an interference fit (Wu figures 1-3; pg. 4, ¶ 0019 - ¶ 0020).  
As to claim 6, Zhang in view of Wu further discloses wherein the first heat dissipation layer and the second heat dissipation layer each has a thermal conductivity greater than that of the support layer (Zhang pg. 4, ¶ 0023 - ¶ 0024; Wu pg. 3, ¶ 0009 - ¶ 0013).  
As to claim 7, Zhang in view of Wu further discloses wherein the support layer is made of carbon fiber, resin or steel (Wu pg. 12, ¶ 0078; pg. 16, ¶ 0107), the fillers are made of graphene, copper or aluminum (Wu pg. 14, ¶ 0095), the first heat dissipation layer is made of graphene, copper or aluminum, and the second heat dissipation layer is made of graphene, copper or aluminum (Wu pg. 4, ¶ 0021).  
As to claim 8, Zhang in view of Wu further discloses wherein the first heat dissipation layer, the second heat dissipation layer and the plurality of fillers are made of the same material or different materials, or any two of them are made of the same material (Wu pg. 4, ¶ 0021; pg. 14, ¶ 0091, ¶ 0095).  
As to claim 9, Zhang in view of Wu further discloses a diaphragm, comprising a fixing part, a corrugated rimBF201697US 087525.0173integral with the fixing part, a central part located within the corrugated rim (Zhang figure 1; pg. 2, ¶ 0010; pg. 4, ¶ 0023), and the reinforcing part for the speaker diaphragm according to claim 1 (see claim 1 rejection), the reinforcing part being bonded and fixed to a surface of the central part (Zhang figure 1).  
As to claim 10, Zhang in view of Wu further discloses a speaker, comprising the diaphragm of claim 9 (Zhang figure 1; pg. 3, ¶ 0015).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652